

Exhibit 10.2


INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.


AMENDED AND RESTATED
LICENSE AND DEVELOPMENT AGREEMENT
 
THIS AMENDED AND RESTATED LICENSE AND DEVELOPMENT AGREEMENT (this “Agreement”),
dated as of July 31, 2007 (the “Execution Date”), is entered into by and between
NovaDel Pharma, Inc., a Delaware corporation (“NovaDel”), and Hana Biosciences,
Inc., a Delaware corporation (the “Licensee”). NovaDel and Licensee each may be
referred to herein individually as a “Party,” or collectively as the “Parties.”


WHEREAS, NovaDel has certain proprietary rights and intellectual property
(including to certain patents) with respect to lingual sprays for the metered
delivery of pharmaceutical products to humans (the “Technology”); and
 
WHEREAS, pursuant to that certain License and Development Agreement by and
between NovaDel and Licensee, effective as of October 26, 2004 (the “Effective
Date”), as amended by that certain Amendment No. 1 To License and Development
Agreement dated August 3, 2005, as amended by that certain Amendment No. 2 To
License and Development Agreement dated May 15, 2006, and as amended by that
certain Amendment No. 3 To License and Development Agreement dated December 22,
2006, (collectively, the “Initial Agreement”), Licensee obtained from NovaDel,
and NovaDel granted to Licensee, an exclusive, restricted, sublicensable license
to develop and commercialize a pharmaceutical product containing ondansetron as
an active ingredient that will be administered only to humans using the
Technology; and
 
WHEREAS, the Parties desire to amend and restate the Initial Agreement in its
entirety upon the terms and conditions as set forth herein in connection with
the PAR Sublicense Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
For the purposes of this Agreement, the following words and phrases shall have
the following meanings, unless otherwise specifically provided herein:
 
1.1 “AAA” shall have the meaning set forth in Section 9.1.
 
1.2 “Affiliate” shall mean, with respect to any Entity, any other Entity that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Entity. For purposes of this
Section 1.2 only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” shall mean (a) the possession,
directly or indirectly, of the power to direct the management or policies of an
Entity, whether through the ownership of voting securities, by contract or
otherwise, or (b) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting securities or other ownership interest of an Entity.
 
Page 1 of 40

--------------------------------------------------------------------------------


 
1.3 “Agreement” shall have the meaning set forth in the preamble.
 
1.4 “Agreement-Related Assets” shall have the meaning set forth in Section
8.7.2.
 
1.5 “Anticipated Filing Date” shall have the meaning set forth in Section 3.2.2.
 
1.6 “Applicable Law” shall mean the applicable laws, rules, regulations,
guidelines and requirements of the Regulatory Authorities, in the Territory.
 
1.7 “Claims” shall have the meaning set forth in Section 3.10.6.
 
1.8 “CMC” shall have the meaning set forth in Section 3.4.1.
 
1.9 “Commercially Reasonable Efforts” shall mean, with respect to the
development or commercialization of a Licensed Product, efforts and resources
commonly used in the research-based pharmaceutical industry for a product of
similar commercial potential at a similar stage in its lifecycle, taking into
consideration its safety and efficacy, its cost to develop, the competitiveness
of alternative products, its proprietary position, the likelihood of regulatory
approval, its profitability, and all other relevant factors. Commercially
Reasonable Efforts shall be determined on a market-by-market basis for each
Licensed Product without regard to the particular circumstances of a Party,
including any other product opportunities of such Party.
 
1.10 “Confidential Information” shall have the meaning set forth in Article 15.
 
1.11 “Common Technical Document” shall have the meaning set forth in the
International Conference on Harmonization of the Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH) Guideline M4, Organization
of the Common Technical Document, as revised on January 13, 2004.
 
1.12 “Control” shall mean, with respect to any item of Information and
Inventions, Patents or other intellectual property right, possession of the
ability, whether directly or indirectly, and whether by ownership, license or
otherwise, to assign, or grant a license, sublicense or other right to or under,
such item, Patent or right as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.
 
1.13 “Designated Compound” shall mean ondansetron.
 
1.14 “Development Activities” shall mean the activities performed by the Parties
under the Development Plan pursuant to Article 3.
 
1.15 “Development Budget” shall have the meaning set forth in Section 3.2.2.
 
1.16 “Development Committee” shall have the meaning set forth in Section 3.3.1.
 
Page 2 of 40

--------------------------------------------------------------------------------


 
1.17 “Development Plan” shall have the meaning set forth in Section 3.2.1.
 
1.18 “Effective Date” shall have the meaning set forth in the preamble.
 
1.19 “Execution Date” shall have the meaning set forth in the preamble.
 
1.20 “Entity” shall mean any individual, sole proprietorship, corporation,
limited liability company, association, joint venture, partnership, limited
partnership, limited liability partnership, trust, university, business,
government or political subdivision thereof, including an agency, or any other
organization that possesses independent legal standing.
 
1.21 “Exploit” shall mean to make, have made, import, use, sell, or offer for
sale, including to research, develop, register, modify, improve, manufacture,
have manufactured, store, have used, export, transport, distribute, promote,
market or have sold or otherwise dispose of a Licensed Product or Licensed
Process.
 
1.22 “Exploitation” shall mean the making, having made, importation, use, sale,
offering for sale of a licensed product or process, including the research,
development, registration, modification, improvement, manufacture, storage,
optimization, import, export, transport, distribution, promotion, marketing,
sale or other disposition of a Licensed Product or Licensed Process.
 
1.23 “Extraterritorial Licensees” shall mean NovaDel’s Affiliates and licensees
outside of the Territory.
 
1.24 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency responsible for the evaluation and approval of pharmaceutical
products.
 
1.25 “GAAP” shall mean Generally Accepted Accounting Principles as consistently
applied.
 
1.26 “Improvement” shall mean any modification, variation or revision to an
apparatus, method, product or technology, or any discovery, technology, device,
process or formulation related to an apparatus, method, product or technology,
whether or not patented or patentable, including any enhancement in the
manufacture or steps or processes thereof, ingredients, preparation,
presentation, formulation, means of delivery, packaging or dosage of an
apparatus, method, product or technology, any discovery or development of any
new or expanded indications for an apparatus, method, product or technology, or
any discovery or development that improves the stability, safety or efficacy of
an apparatus, method, product or technology, in each case, to the extent related
to the Licensed Process, Licensed Product or Licensed Technology.
 
1.27 “IND” shall mean an investigational new drug application filed with the FDA
for approval to commence human clinical trials, and its equivalent in other
countries or regulatory jurisdictions in the Territory.
 
1.28 “Indemnification Claim Notice” shall have the meaning set forth in Section
10.3.1.
 
Page 3 of 40

--------------------------------------------------------------------------------


 
1.29 “Indemnified Party” shall have the meaning set forth in Section 10.3.1.
 
1.30 “Initial Commercial Sale” shall mean the first sale for use or consumption
by the general public of the Licensed Product by Licensee or its Affiliates or
Sublicensee in the Territory following Regulatory Approval of the Licensed
Product. Sales for clinical studies, compassionate use, named patient programs,
sales under a treatment IND, test marketing, any nonregistrational studies, or
any similar instance where the Licensed Product is supplied without charge shall
not constitute an Initial Commercial Sale.
 
1.31 “Initial Agreement” shall have the meaning set forth in the preamble.
 
1.32 “Infringement Suit” shall have the meaning set forth in Section 6.8.2.
 
1.33 “Information and Inventions” shall mean all technical, scientific and other
know-how and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, including pre-clinical and clinical trial results, manufacturing
procedures and test procedures and techniques, (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed, and all Improvements, whether to the foregoing
or otherwise, and other discoveries, developments, inventions, and other
intellectual property (whether or not confidential, proprietary, patented or
patentable), in each case, to the extent related to the Licensed Process,
Licensed Product or Licensed Technology.
 
1.34 “Knowledge” shall mean the good faith understanding of the vice presidents,
senior vice presidents, executive vice presidents, president or chief executive
officer of the respective Party of the facts and information then in their
possession without any duty to conduct any investigation with respect to such
facts and information.
 
1.35 “Licensed Process” shall mean the proprietary lingual spray technology for
the delivery of pharmaceutical compounds through the mucosal membrane of the
mouth in humans using an aerosol or pump spray device that is under the Control
of NovaDel as of the Effective Date and any Improvements thereto that are
conceived and reduced to practice by NovaDel in the course of performing the
Development Activities.
 
1.36 “Licensed Product” shall mean any dosage of pharmaceutical composition or
preparation in finished form labeled and packaged for sale by prescription,
over-the-counter or any other method only for human application that contains,
as the sole ingredient, the Designated Compound delivered by means of the
Licensed Process.
 
1.37 “Licensed Technology” shall mean the NovaDel Patents, the NovaDel Know-How
and the Drug Master File, collectively, but only with respect to the
Exploitation of the Licensed Product.
 
1.38 “Licensee” shall have the meaning set forth in the preamble.
 
1.39 “Licensee Shares” shall have the meaning set forth in Section 4.4.
 
Page 4 of 40

--------------------------------------------------------------------------------


 
1.40 “Losses” shall have the meaning set forth in Section 10.1.
 
1.41 “NDA” shall mean a New Drug Application filed pursuant to the requirements
of the FDA, as more fully defined in 21 C.F.R. § 314.5 et seq., and any
equivalent application required by any Regulatory Authority for the marketing,
sale or use of the Licensed Product in the Territory for human application.
 
1.42 “Net Sales” shall mean [***]
 
Page 5 of 40

--------------------------------------------------------------------------------


 
1.43 “NovaDel” shall have the meaning set forth in the preamble.
 
1.44 “NovaDel Know-How” shall mean all Information and Inventions Controlled by
NovaDel or an Affiliate of NovaDel as of the Effective Date or, from time to
time, during the Term that (a) (i) are necessary for the use of the Licensed
Process to Exploit the Licensed Product or (ii) relate to Improvements to the
Licensed Product or Licensed Process that are conceived and/or reduced to
practice in the course of Exploiting the Licensed Product or Licensed Process,
and (b) are not generally known, but excluding any Information and Inventions to
the extent claimed by any NovaDel Patents.
 
1.45 “NovaDel Patents” shall mean the Patents that NovaDel Controls (a) as of
the Effective Date that are listed on Exhibit A hereto and (b) from time to time
during the Term that claim (i) the Licensed Process, (b) the Licensed Product,
(c) NovaDel Know-How, or (d) any Improvements that are conceived and/or reduced
to practice in the course of Exploiting the Licensed Product or Licensed
Process.
 
1.46 “PAR” shall have the meaning set forth in Section 3.2.1.
 
1.47 “PAR Sublicense Agreement” shall have the meaning set forth in Section
3.2.1.
 
1.48 “Parties” shall have the meaning set forth in the preamble.
 
1.49 “Party” shall have the meaning set forth in the preamble.
 
1.50 “Patents” shall mean any of the following: (a) United States patents; (b)
United States patent applications (both provisional and non-provisional), PCT
patent applications, and divisionals, continuations and claims of
continuation-in-part applications which shall be directed to subject matter
specifically described in such United States and/or PCT patent applications, and
the resulting patents (whether such divisionals, continuations or
continuation-in-part applications are based upon a United States patent, United
States patent application or PCT application); (c) any patents resulting from
reissues or reexaminations of the United States patents described in (a) and (b)
above; (d) foreign patents; (e) foreign patent applications and, to the extent
applicable, divisionals, continuations and claims of continuation-in-part
applications which shall be directed to subject matter specifically described in
such foreign patent applications, and the resulting patents (whether such
divisionals, continuations or continuation-in-part applications are based upon a
foreign patent application or a foreign patent); and (f) any foreign patents,
resulting from foreign procedures similar to United States reissues and
reexaminations, of the foreign patents and applications described in (d) and (e)
above.
 
1.51 “Regulatory Approval” shall mean approval by the FDA to market the Licensed
Product in the United States, or equivalent Regulatory Authority in Canada to
market the Licensed Product in Canada, including the issuance by the FDA or such
other Regulatory Authority of an action letter indicating the approval of the
NDA and the manufacturing processes and facilities for commercial supplies of
the Licensed Product.
 
Page 6 of 40

--------------------------------------------------------------------------------


 
1.52 “Regulatory Authority” shall mean any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Licensed Technology or the
Licensed Product in the Territory.
 
1.53 “Regulatory Documentation” shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, relating to any Licensed Product, and all data contained in any of the
foregoing, including all regulatory drug lists, advertising and promotion
documents, adverse event files and complaint files.
 
1.54 “Sublicensee” shall mean any Third Party to which Licensee grants a
sublicense pursuant to Section 2.4 under the licenses granted to Licensee by
NovaDel under Section 2.1.
 
1.55 “Technology” shall have the meaning set forth in the preamble.
 
1.56 “Term” shall have the meaning set forth in Section 7.1.
 
1.57 “Territory” shall mean the United States of America and Canada.
 
1.58 “Third Party” shall mean any Entity other than NovaDel, Licensee and their
respective Affiliates.
 
1.59 “Third Party Claim” shall have the meaning set forth in Section 10.3.2.
 
1.60 “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, trade name, brand name, logo or business symbol.
 
1.61 “Valid Claim” shall mean, with respect to a particular country, a claim of
a Patent in such country that (a) has not been revoked or held unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction from which no appeal can be taken or has been taken within the time
allowed for appeal, and (b) has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise in such country, except if a claim, or the subject matter thereof, of
a pending patent application shall not have issued within four (4) years after
the filing date from which such claim, or subject matter thereof, takes
priority, such claim shall not constitute a valid claim for purposes of this
agreement unless and until such claims shall issue.
 
ARTICLE 2
GRANT OF RIGHTS
 
2.1 License Grants to Licensee. Subject to Section 2.3 and the other terms and
conditions of this Agreement, NovaDel hereby grants to Licensee and Licensee
accepts, a non-transferable (except as provided in Article 12), sublicenseable
(only as provided in Section 2.4), royalty-bearing, exclusive right and license
under the Licensed Technology to Exploit the Licensed Product in the Territory,
to the full end of the Term for which the Licensed Technology is licensed,
unless sooner terminated as herein after provided.
 
Page 7 of 40

--------------------------------------------------------------------------------


 
2.2 License Grant to NovaDel. Licensee hereby grants to NovaDel a limited,
royalty-free, non-exclusive right and license in the Territory in and to the
Licensed Technology to the extent necessary to perform its Development
Activities under Article 3.
 
2.3 Retained Rights. NovaDel retains all right, title and interest, including
the right to grant licenses to Third Parties, in and to the Licensed Technology.
Licensee shall have no rights, express or implied, with respect to the Licensed
Technology, except as expressly set forth in Section 2.1, and Licensee covenants
to NovaDel that none of Licensee, its Affiliates or Sublicensees shall use the
Licensed Technology, directly or indirectly, for any purpose other than for
administration of the Designated Compound in connection with the Exploitation of
Licensed Product hereunder. Notwithstanding anything in this Agreement to the
contrary, NovaDel does hereby retain, without any duty of accounting or
otherwise to Licensee or a Sublicensee, as applicable,:
 
2.3.1 The right to enter into collaborations or other agreements with, and to
grant licenses and other rights under the NovaDel Patents and NovaDel Know-How
to Third Parties to Exploit products containing compounds other than the
Designated Compound and to use the Licensed Process in connection therewith; and
 
2.3.2 The right to independently Exploit products containing compounds other
than the Designated Compound and to use the Licensed Process in connection
therewith; and
 
2.3.3 An irrevocable, non-exclusive, royalty-free right to use the Licensed
Technology (including the Licensed Process) with respect to the Designated
Compound, for its internal, non-commercial research and development activities;
and
 
2.3.4 The rights for all other territories other than the Territory and
non-human uses of the Designated Compound.
 
2.4 Sublicenses. Licensee shall have the right to grant sublicenses under the
grants in Section 2.1 to Third Parties pursuant to a separate written agreement,
subject to the following requirements and conditions:
 
2.4.1 Licensee must obtain NovaDel’s prior written consent in respect of each
such sublicense, such consent not to be unreasonably withheld but in no case
will exceed thirty (30) days. Except to the extent the Parties otherwise agree
pursuant to the terms of a particular sublicense granted under this Section 2.4,
any sublicense agreement must be fully consistent with the terms and conditions
of this Agreement, and provide that Sublicensee will indemnify NovaDel and its
Affiliates to the extent provided in Article 10.
 
2.4.2 Within five (5) days after execution or receipt thereof, as applicable,
Licensee shall provide NovaDel with a full and complete copy of each sublicense
agreement granted hereunder and shall deliver copies of all reports (including
relating to royalties and other payments) received by Licensee from such
Sublicensees.
 
Page 8 of 40

--------------------------------------------------------------------------------


 
2.4.3 Termination of this Agreement by NovaDel pursuant to Section 8.3 with
respect to Licensee shall not terminate any sublicense granted by Licensee
pursuant to this Section 2.4 with respect to a Sublicensee, provided that (a)
such Sublicensee is not in breach of any provision of this Agreement or the
applicable sublicense agreement, (b) such Sublicensee shall perform all
obligations of Licensee under this Agreement, (c) NovaDel shall have all rights
with respect to any and all Sublicensees as it had hereunder with respect to
Licensee prior to termination of this Agreement with respect to Licensee, and
(d) Licensee shall include in any sublicense a provision in which said
Sublicensee acknowledges its obligations to NovaDel hereunder and the rights of
NovaDel to terminate such sublicense agreement for a breach of such sublicense
agreement by such Sublicensee. The failure of Licensee to include in a
sublicense the provisions referenced in clause (d) shall render the affected
sublicense void.
 
ARTICLE 3
DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES
 
3.1 Development and Commercialization. Licensee or its Sublicensee shall have
the sole right and obligation to develop and commercialize the Licensed Product
in the Territory. NovaDel shall perform or cause to be performed, on behalf of
Licensee, certain Development Activities in accordance with this Article 3.
Except as set forth herein or in an applicable sublicense, Licensee shall be
solely responsible for all costs and expenses in connection with all development
and commercialization activities, including the Development Activities performed
by NovaDel on behalf of Licensee.
 
3.2 Development Activities. Except as the Parties otherwise agree pursuant to
the terms of a sublicense agreement:  
 
3.2.1 Election Upon Termination of Par Sublicense. If that certain Product
Development and Commercialization Sublicense Agreement by and between Licensee,
NovaDel and PAR Pharmaceutical, Inc. (“PAR”), dated as of the Execution Date
(the “PAR Sublicense Agreement”) is terminated, Licensee shall notify NovaDel
within sixty (60) days following such termination of Licensee’s election to
undertake further development of Licensed Product. Within sixty (60) days
following delivery of such notice to NovaDel, Licensee will adopt and provide to
NovaDel a development plan describing its strategy and principal activities in
seeking Regulatory Approval and commercializing the Licensed Product in
accordance with the terms of this Agreement (the “Development Plan”). If
Licensee fails to notify NovaDel within the sixty (60) day period of its
election to undertake further development, fails to provide NovaDel within the
sixty (60) day period a Development Plan, or elects not to continue development
of Licensed Product, this Agreement shall terminate in accordance with the
provisions of Section 8.4
 
3.2.2 General. Under the direction and supervision of the Development Committee,
NovaDel and Licensee each shall perform, or cause to be performed, its
respective Development Activities in accordance with the Development Plan and
corresponding development budget (the “Development Budget”). Notwithstanding the
foregoing, the Parties acknowledge and agree that there can be no assurances
that the objectives of the Development Activities can be achieved, or that they
can be achieved in the manner or in the time set forth in the Development Plan.
Although outcomes cannot be guaranteed, each Party shall use Commercially
Reasonable Efforts to perform or cause to be performed its respective
Development Activities in good scientific manner, and in material compliance
with Applicable Law. In addition, and without limiting Licensee’s obligations
under this Section 3.2.2, Licensee or its Sublicensee shall file the NDA with
the FDA on or before the last day of the thirty-second (32nd) month after the
Execution Date (the “Anticipated Filing Date”); provided, however, that Licensee
or its Sublicensee may extend the Anticipated Filing Date by four (4) months by
delivering, at any time after the second (2nd) anniversary of the Execution
Date, written notice of such extension to NovaDel. The Anticipated Filing Date,
as extended, may thereafter be extended only upon the mutual agreement of
Licensee or its Sublicensee and NovaDel.
 
Page 9 of 40

--------------------------------------------------------------------------------


 
3.2.3 Reports. Within thirty (30) days after the end of each calendar quarter in
which Development Activities are performed, each Party shall provide to the
Development Committee a written progress report, which shall describe the
Development Activities it has performed, or cause to be performed, during such
calendar quarter, evaluate the work performed in relation to the goals of the
Development Plan and in relation to the Development Budget, and provide such
other information as may be required by the Development Plan or reasonably
requested by the Development Committee with respect to the Development
Activities. Minutes from periodic project team meetings or other meetings
between the Parties can serve as a substitute for the required progress reports
outlined in this Section 3.2.3.
 
3.2.4 Development Plan and Budget. The Development Committee shall review the
Development Plans and the Development Budgets at least quarterly and shall have
the right to make such modifications or updates to the Development Plans or
Development Budgets that it deems appropriate. The Parties acknowledge and agree
that the amounts set forth in the Development Budgets are estimates and, given
the unpredictability of the Development Activities, there can be no assurances
that the Development Activities can be completed within the Development Budgets,
provided, however, that the Parties agree to use their Commercially Reasonable
Efforts to adhere to the Development Budgets not to exceed the amounts set forth
in such Development Budgets without written approval of the Development
Committee.
 
3.3 Development Committee. Except as the Parties otherwise agree pursuant to the
terms of a sublicense agreement:
 
3.3.1 Formation and Authority of Development Committee. NovaDel and Licensee
shall establish a development committee (the “Development Committee”), which
shall oversee the Development Activities performed by the Parties, review and
approve the Development Budget and approve any changes to the Development Plan
and Development Budget. Each Party shall appoint an equal number of
representatives with the requisite experience and seniority to enable them to
make decisions on behalf of the Parties with respect to the Development
Activities. From time to time, each Party may substitute its representatives on
written notice to the other Party.
 
3.3.2 Procedural Rules of Development Committee. The Development Committee shall
meet monthly, or as otherwise agreed to by the Parties. The Development
Committee shall adopt such standing rules as shall be necessary for its work. A
quorum of the Development Committee shall exist whenever there is present at a
meeting at least one representative appointed by each Party. Members of the
Development Committee may attend a meeting either in person or by telephone,
video conference or similar means in which each participant can hear what is
said by the other participants. Representation by proxy shall not be allowed.
The Development Committee shall take action by unanimous consent of NovaDel and
Licensee, with each such Party having a single vote, irrespective of the number
of representatives actually in attendance at a meeting, or by a written
resolution signed by the designated representatives of each of NovaDel and
Licensee.
 
Page 10 of 40

--------------------------------------------------------------------------------


 
3.3.3 Dispute Resolution. If the Development Committee cannot, or does not,
reach agreement on an issue, then either Party shall have the right to refer
such issue to the Chief Executive Officers of the Parties who shall confer on
the resolution of the issue. Any final decision mutually agreed to by the Chief
Executive Officers of the Parties shall be in writing and shall be conclusive
and binding on the Parties. If such officers are not able to agree on the
resolution of an issue within twenty (20) days after such issue was first
referred to them, either Party shall have the right to refer such dispute to
arbitration pursuant to Article 9.
 
3.3.4 Limitations on Authority of Development Committee. Each Party to this
Agreement shall retain the rights, powers, and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in the Development Committee unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing. The Development Committee shall not have the power to amend or
modify this Agreement, which may only be amended or modified as provided in
Section 16.4.
 
3.4 Regulatory Approvals. Except as the Parties otherwise agree pursuant to the
terms of a sublicense, all INDs, NDAs and other filings, applications or
requests pursuant to or in connection with the Regulatory Approvals required
under the Development Plan shall be made in the name of Licensee; provided,
however, that Licensee shall consult with NovaDel with respect to the
preparation and submission of any such filings, applications or requests in
connection with Regulatory Approvals.
 
3.4.1 Licensee will be the primary contact for Chemistry, Manufacturing and
Control (“CMC”) matters in all relevant regulatory applications except to
regulatory bodies outside the United States and Canada. Licensee will keep
NovaDel reasonably informed of all such communications, if any, between Licensee
and the Regulatory Authorities in the United States and Canada.
 
3.4.2 NovaDel and NovaDel’s Extraterritorial Licensees shall have a perpetual,
royalty-free, irrevocable, worldwide right to use and reference the Regulatory
Documentation with respect to the Licensed Product and any data included or
referenced therein for all purposes. Licensee agrees to utilize the Common
Technical Document format for its marketing applications in order to facilitate
any subsequent submissions filed by NovaDel or its Extraterritorial Licensee’s
outside of the Territory. Licensee shall keep NovaDel reasonably informed as to
the communications, if any, between Licensee and the Regulatory Authorities.
 
3.4.3 Licensee agrees to keep the Common Technical Document, except for those
sections in the Summary Basis of Approval and available through the Freedom of
Information Act, strictly confidential in accordance with Article 15.
 
Page 11 of 40

--------------------------------------------------------------------------------


 
3.5 Regulatory Records. NovaDel and Licensee each shall maintain, or cause to be
maintained, records of its respective Development Activities in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes, which shall be complete and accurate and shall fully and properly
reflect all work done and results achieved in the performance of its respective
Development Activities, and which shall be retained by such Party for at least
five (5) years after the termination of this Agreement, or for such longer
period as may be required by Applicable Law. Each Party shall have the right,
during normal business hours and upon reasonable notice, to inspect and copy any
such records; provided, however, that neither Party shall have the right to
conduct more than one such inspection in any twelve (12)-month period.
 
3.6 Development Expenses. Except as the Parties otherwise agree pursuant to the
terms of a sublicense:
 
3.6.1 Licensee’s Obligation. In consideration of NovaDel’s performance of its
Development Activities, Licensee shall reimburse NovaDel for the reasonable and
documented costs and expenses incurred by NovaDel in performing such activities
in accordance with the Development Budget (as may be amended in accordance with
Section 3.2.4). Licensee shall bear all costs and expenses incurred by or on
behalf of Licensee in connection with the performance of its Development
Activities.
 
3.6.2 Invoices and Payments. Within thirty (30) days after the end of each month
in which Development Activities are performed, NovaDel shall invoice Licensee
for any costs and expenses incurred by NovaDel or its Affiliates in such month.
Each invoice shall be payable to NovaDel within thirty (30) days after invoice
date.
 
3.6.3 Books and Records. Each Party shall maintain complete and accurate books,
records and accounts that, in reasonable detail, fairly reflect any reimbursable
costs and expenses incurred by it or its Affiliates in performance of the
Development Activities in conformity with GAAP. Each Party shall retain such
books, records and accounts until the later of (a) three (3) years after the end
of the period to which such books, records and accounts pertain, and (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by Applicable Law. Each
Party shall have the right to have its certified public accountant, who shall be
reasonably acceptable to NovaDel and Licensee, as applicable, audit the books
and financial records of the other Party and their respective Affiliates
relating to its Development Activities during one or more calendar quarters;
provided, however, that Licensee shall not have the right to audit a calendar
quarter more than two (2) years after the end of such quarter, to conduct more
than one such audit in any twelve-month period, or to audit any calendar quarter
more than once; and provided further that each Party shall bear the cost of such
audit unless the audit reveals a variance of more than five percent (5%) from
the reported results, in which case audited Party shall bear the cost of the
audit. The results of such accounting firm shall be final, absent manifest
error.
 
3.7 Cooperation. Each Party shall cooperate with any and all reasonable requests
for assistance from the other Party with respect to the Development Activities,
including by making its employees, consultants and other scientific staff
available upon reasonable notice during normal business hours at their
respective places of employment to consult with such other Party on issues
arising in connection with the performance of such Development Activities.
 
Page 12 of 40

--------------------------------------------------------------------------------


 
3.8 Development and Use of Trademarks. Licensee shall have the sole right to
determine the Trademarks to be used with respect to the Exploitation of the
Licensed Product in the Territory, provided that the product labeling and
promotional materials disclose that the Licensed Product are delivered using the
Licensed Process.
 
3.9 Diligence Obligations. Following receipt of Regulatory Approval of the
Licensed Product by the FDA, Licensee (or its Sublicensees) shall use
Commercially Reasonable Efforts to Exploit the Licensed Product in the United
States. Licensee shall have the right, but not the obligation, to Exploit the
Licensed Product in Canada. In addition, Licensee directly or through a
Sublicensee will consummate the Initial Commercial Sale in the United States
within nine (9) months after receipt of Regulatory Approval from the FDA for the
Licensed Product. Licensee (or its Sublicensee if there is a sublicense
agreement) shall have responsibility for all advertising, marketing, promotion,
distribution, selling and other commercialization activities, including
developing strategies and tactics related to such activities for the Licensed
Product. Licensee (or its Sublicensee if a there is a sublicense agreement)
shall, at all times during the Term of this Agreement, use efforts, including
but not limited to appropriate promotional campaigns and materials, and
qualified commercial personnel, consistent with those typically used in the
pharmaceutical industry and equal to those committed to products of similar size
and expected value to seek to commercialize the Licensed Product in the
Territory after receipt of Regulatory Approval for those formulations and
indications for which Licensee (or its Sublicensee if a there is a sublicense
agreement) is commercializing the Licensed Product. Should Licensee (or its
Sublicensee if a there is a sublicense agreement) fail to meet the above
'standard', the Parties will discuss Licensee’s (or its Sublicensee’s if a there
is a sublicense agreement) continued commitment to commercialize the Licensed
Product and the termination of this Agreement or sublicense agreement, if
applicable.
 
3.10 Manufacturing. Except as the Parties otherwise agree pursuant to the terms
of an applicable sublicense: 
 
3.10.1 Subject to the other provisions of this Section 3.10.1, Licensee shall be
solely responsible for the manufacture of the Licensed Product, both for
clinical development and following receipt of Regulatory Approval of the
Licensed Product; provided that Licensee may contract with a Third Party to
perform such manufacturing services. Licensee shall share all data and other
information relating to the manufacturing process and shall consult with NovaDel
with respect thereto. Without limiting the generality of the foregoing, NovaDel
shall have the opportunity to review, prior to execution, all agreements with
Third Parties relating to the manufacture of the Licensed Product. Any disputes
between NovaDel and Licensee relating to the manufacture of the Licensed Product
shall be resolved in the manner set forth in Section 3.3.3 hereof. NovaDel and
its Extraterritorial Licensees retain the right to purchase product from said
Third Party, if applicable, at the same costs as Licensee with the exception of
an increase of cost due to a modification to the packaging/labeling by NovaDel
or any Extraterritorial Licensee.
 
3.10.2 Licensee agrees that, at all times during the performance of the
Development Activities, it, or its designee, will act in accordance with all
Applicable Laws.
 
Page 13 of 40

--------------------------------------------------------------------------------


 
3.10.3 To the extent Licensee contracts with a Third Party to manufacture the
Licensed Product, such Third Party shall agree in writing to be bound by the
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in Article 15 of this Agreement.
 
3.10.4 NovaDel and its Extraterritorial Licensees may purchase Licensed Product
under Section 3.10.1 in the identical packaging and labeling as Licensee
purchases such Licensed Product for sale in the United States, subject to the
requirement by NovaDel and Sublicensees to have such Licensed Product uniquely
identified by a separate batch record identification or other indicia sufficient
to distinguish sales by NovaDel, or its Extraterritorial Licensees, from those
of Licensee.
 
3.10.5 Licensee shall use Commercially Reasonable Efforts to obtain any required
licenses, permissions needed and documentation (e.g., Certificate of
Pharmaceutical Product) in order for NovaDel and its Extraterritorial Licensees
to buy and export Licensed Product from the United States. NovaDel shall
reimburse all reasonable expenses incurred by Licensee for obtaining such
licenses or permissions within thirty (30) days of an Extraterritorial
Licensee’s receipt of an invoice from Licensee itemizing such expenses.
 
3.10.6 NovaDel warrants, covenants and agrees that any license agreement that
NovaDel enters into with an Extraterritorial Licensee regarding Licensed Product
that are subject to this Agreement shall contain an indemnity clause requiring
the Extraterritorial Licensee to indemnify Licensee and its Affiliates against
any and all claims, proceedings, demands, liability and expenses of any kind,
including legal expenses and attorneys’ fees (collectively, “Claims”), arising
out of or in connection with the manufacture, sale, use, consumption,
advertisement or other disposition of Licensed Product by the Extraterritorial
Licensee, its Affiliates or any end user, or arising from any violation of law,
negligence, willful or reckless misconduct, or from any breach of any material
obligation of such Extraterritorial Licensee under its agreement with NovaDel,
other than Claims resulting from the gross negligence or willful misconduct of
Licensee; provided, however, that in no event shall the scope of the
indemnification to Licensee be any less than the scope of the Extraterritorial
Licensee’s indemnification obligations to NovaDel.
 
ARTICLE 4
ROYALTIES AND OTHER CONSIDERATION
 
4.1 Royalties. As consideration for the rights, privileges and licenses granted
hereunder and the Development Activities performed by NovaDel pursuant to
Article 3, Licensee shall make the following payments to NovaDel:
 
4.1.1 Licensee shall pay to NovaDel royalties as follows: (i) [***] percent
([***]%) of up to the first $[***] of Net Sales by Licensee or any Affiliate or
Sublicensee of Licensee of the Licensed Product during each calendar year in the
Territory plus (ii) [***] percent ([***]%) of Net Sales greater than $[***] and
up to $[***] by Licensee or any Affiliate or Sublicensee of Licensee of the
Licensed Product during each calendar year in the Territory plus (iii) [***]
percent ([***]%) of Net Sales greater than $[***] by Licensee or any Affiliate
or Sublicensee of Licensee of the Licensed Product during each calendar year in
the Territory (see Exhibit B for schedule of royalty calculation).
 
Page 14 of 40

--------------------------------------------------------------------------------


 
4.1.2 The conversion rate for payments under Section 4.1.1, as it pertains to
sales in Canada, shall be calculated by using the conversion rate on the last
day of the calendar quarter for which the sales apply. The conversion rate to be
used will be taken from the currency converter at www.oanda.com. Canadian dollar
sales will be converted into U.S. dollars and then the royalty rates outlined in
Section 4.1.1 will apply.
 
4.1.3 Notwithstanding anything to the contrary contained herein, any and all
royalties to be received by Licensee pursuant to the PAR Sublicense Agreement
shall be paid to a lock-box account. Accordingly, the Parties agree that, within
thirty (30) days after the Execution Date, the Parties and the Sublicensee will
take such actions reasonably requested by NovaDel, and enter into documentation
in form and substance reasonably satisfactory to NovaDel (including, without
limitation, a security agreement, lockbox agreement and irrevocable payment
instructions), in order to (i) grant to NovaDel a first priority, perfected
security interest in all of Licensee’s right, title and interest under the Par
Sublicense Agreement (including without limitation its right to receive payments
of the sublicense fees and other amounts payable by Par thereunder) and in and
to any lockbox account(s) to which royalty payments thereunder may be made, (ii)
perfect NovaDel’s security interest in such lockbox account(s) and provide for
remittances therefrom in accordance with the terms in this Agreement and (iii)
irrevocably instruct PAR to make all royalty payments under the PAR Sublicense
Agreement directly to such lockbox account(s).
 
4.2 Royalty Term. Except as the Parties otherwise agree pursuant to the terms of
an applicable sublicense, Licensee’s royalty obligations under Section 4.1.1
shall terminate, on a country-by-country basis, with respect to the Licensed
Product upon the later of (a) the expiration or invalidation in such country of
the last NovaDel Patent that includes at least one Valid Claim covering the
Licensed Product in such country and (b) the twentieth (20th) anniversary of the
Execution Date; provided, however, if (i) the last NovaDel Patent that includes
at least one Valid Claim covering the Licensed Product in such country expires
or is invalidated prior to the twentieth (20th) anniversary of the Execution
Date and (ii) and no regulatory exclusivity with respect to such Licensed
Product exists in such country (whether as a result of expiration of the
exclusivity period or otherwise), then the royalty obligations under Section
4.1.1 in such country shall be reduced in accordance with the terms of Section
4.6.
 
4.3 Royalty Payments. Royalties under Section 4.1.1 shall be payable to NovaDel
on a calendar quarterly basis, within forty-five (45) days after the end of each
calendar quarter. Licensee will submit to NovaDel documentation to support the
total amount of funds spent by the Licensee on pharmaceutical development and
clinical studies for the Licensed Product. Licensee will submit along with
payment to NovaDel, a quarterly royalty statement in a format mutually agreed by
both Parties. Along with the statement will be all supporting documentation
comprising of a statement of net sales for the period and copies of actual paid
invoices covering clinical supplies, consultants, clinical studies, investigator
fees, document preparation, regulatory fees and other direct fees related to
development of the Licensed Product,
 
Page 15 of 40

--------------------------------------------------------------------------------


 
4.4 Licensee Fee & Equity. Simultaneously with the execution of the Initial
Agreement, Licensee issued and sold to NovaDel 73,121 shares of its common stock
(the “Licensee Shares”) totaling a value of $500,000. Upon execution of this
Agreement, NovaDel will transfer and assign to Licensee all of its right, title
and interest in and to the Licensee Shares and Licensee will redeem the Licensee
Shares. Such transfer and assignment by NovaDel will be evidenced by a duly
executed stock power or other form of assignment and shall be accompanied by the
original certificate representing the Licensee Shares.
 
4.5 Milestone Payments.
 
4.5.1 Licensee has paid, and NovaDel hereby acknowledges receipt of, the
Milestone Payments in the total sum of $[***], as described in Sections 4.5.1,
4.5.2 and 4.5.3 of the Initial Agreement.
 
4.5.2 Licensee shall pay to NovaDel the additional sum of $[***] within ten (10)
Business Days from the date on which the NDA for the Licensed Product is
approved by the FDA.
 
4.6 Reduction of Payments. In the event that, or from and after the date on
which, (a) no Valid Claim of a NovaDel Patent covering the Licensed Product
exists in a country and (b) no regulatory exclusivity with respect to such
Licensed Product exists in such country (whether as a result of expiration of
the exclusivity period or otherwise), the royalty payments set forth in Section
4.1.1 with respect to the Licensed Product in such country shall be reduced by
[***] percent ([***]%).
 
4.7 Mode of Payment. All payments to NovaDel under this Agreement shall be paid
in United States Dollars to a bank account in the United States as NovaDel may
reasonably designate.
 
4.8 Non-Refundable, Non-Creditable. Subject to Sections 4.9 and 5.2, the amounts
paid or payable under this Article 4 shall be non-refundable and non-creditable
against any other amounts due NovaDel under this Agreement.
 
4.9 Accounting. The Parties acknowledge that any expenses or costs deducted from
Net Sales under this Agreement may be based upon accruals, which accruals will
be compliant with GAAP, consistently applied; provided that when the actual
results become known relative to any accrued amount, any difference between the
actual results and the accrual is reported and accounted for in the next payment
due hereunder. To the extent that the difference between such accruals and the
actual results has led to an underpayment, Licensee shall pay NovaDel the amount
of such underpayment on the next date payment is due to NovaDel hereunder. To
the extent that the difference between such accruals and the actual results has
led to an overpayment to NovaDel, Licensee may set-off such overpayments against
subsequent payments to be made to NovaDel; additionally, if any overpayments
remain upon the expiration or termination of this Agreement, NovaDel shall
refund such overpayments to Licensee within thirty (30) days of receiving an
invoice for such overpayment together with applicable supporting documentation.
 
Page 16 of 40

--------------------------------------------------------------------------------


 
ARTICLE 5
REPORTS AND RECORDS
 
5.1 Record Retention. Licensee shall maintain (and shall ensure that its
Affiliates and any Sublicensee and its Affiliates shall maintain) complete and
accurate books, records and accounts that fairly reflect their respective Net
Sales, other income and any milestones payable with respect to Licensed Product
in sufficient detail to confirm the accuracy of any payments required hereunder
and in accordance with GAAP, which books, records and accounts shall be retained
by Licensee until the later of (a) three (3) years after the end of the period
to which such books, records and accounts pertain, and (b) the expiration of the
applicable tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Applicable Law.
 
5.2 Audit. NovaDel shall have the right to have an independent certified public
accounting firm of nationally recognized standing, reasonably acceptable to
Licensee, to have access during normal business hours, and upon reasonable prior
written notice, to such of the records of Licensee and its Affiliates as may be
reasonably necessary to verify the accuracy of such Net Sales, Milestone
Payments for any calendar quarter ending not more than thirty-six (36) months
prior to the date of such request, and NovaDel may, at its expense, request
Licensee to have such an audit conducted of its Sublicensee and its Affiliates,
as applicable; provided, however, that in each case NovaDel shall not have the
right to conduct more than one such audit in any twelve (12)-month period. The
accounting firm shall disclose to each Party whether such Net Sales, Other
Income or milestone payments are correct or incorrect and the specific details
concerning any discrepancies. NovaDel shall bear the cost of such audit unless
the audit reveals an under-reporting or underpayment in excess of the greater of
[***] dollars ($[***]) or [***] percent ([***]%) of royalties, Milestone
Payments or Sublicense Income payable for such period, in which case Licensee
shall bear the cost of the audit, rectify such underpayment and pay NovaDel
applicable interest as required by Section 5.5. All payments required under this
Section 5.2 shall be due within thirty (30) days of the date NovaDel provides
Licensee notice of the payment due. The results of such accounting firm shall be
final, absent manifest error.
 
5.3 Reports. Within forty-five (45) days of the end of each quarter of each
calendar year, Licensee shall deliver to NovaDel complete and accurate reports,
giving such particulars of the business conducted by Licensee during the
preceding quarter under this Agreement as shall be pertinent to an accounting
for royalties, milestone payments and Other Income hereunder. These shall
include at least the following:
 
5.3.1 All Licensed Product used, leased or sold, by or for Licensee or its
Affiliates.
 
5.3.2 Total amounts invoiced for Licensed Product used, leased or sold, by or
for Licensee or its Affiliates.
 
5.3.3 Deductions applicable in computed “Net Sales” as defined in Section 1.42.
 
5.3.4 Total milestone payments due based on achievement of milestones.
 
5.3.5 Total Net Sales and the royalties due by or for Licensee or its Affiliates
or its Sublicensees, including any adjustments pursuant to Section 4.1.
 
Page 17 of 40

--------------------------------------------------------------------------------


 
5.3.6 Names and addresses of all Sublicensees and their respective Affiliates
and Affiliates of Licensee.
 
5.4 Financial Statements. Within one hundred twenty (120) days of the end of
each fiscal year of Licensee, Licensee shall provide NovaDel with a copy of
Licensee’s audited financial statements for such year to NovaDel.
 
5.5 Interest. Amounts which are not paid when due and which are not the subject
of a bona fide dispute shall accrue interest from the due date until paid, at a
rate equal to the then prevailing prime rate of Citibank, N.A., plus [***]
percent ([***]%), but in no event exceeding the amount permitted by Applicable
Law.
 
5.6 Confidentiality. Each report received by NovaDel shall be treated by NovaDel
as if it were “Confidential Information” subject to the terms of Article 15.
 
ARTICLE 6
PATENT PROSECUTION AND MAINTENANCE
 
6.1 Ownership of Information and Inventions. Subject to Section 6.2 and the
license grants under Article 2, as between the Parties, NovaDel shall own and
retain all right, title and interest in and to any and all: (a) Information and
Inventions that are conceived, discovered, developed or otherwise made by or on
behalf of either Party (or its Affiliates or its Sublicensees), whether or not
patented or patentable, and any and all Patent and other intellectual property
rights with respect thereto; and (b) other Information and Inventions, and
Patent and other intellectual property rights with respect thereto that are
Controlled (other than pursuant to the license grants set forth in Article 2) by
either Party, its Affiliates or Sublicensees. Subject to the license grants to
Licensee under Article 2, as between the Parties, NovaDel shall own and retain
all right, title and interest in and to all Licensed Technology.
 
6.2 Ownership of the Licensed Process. Subject to the license grants to Licensee
under Article 2, as between the Parties, NovaDel shall own and retain all right,
title and interest in and to the Licensed Process, including any and all
Information and Inventions with respect to the Licensed Process (including any
Improvements thereto) that are conceived, discovered, developed or otherwise
made, by or on behalf of Licensee, its Affiliates or Sublicensees (other than
NovaDel and its Affiliates), whether or not patented or patentable, and any and
all Patent and other intellectual property rights with respect thereto. Licensee
acknowledges and agrees that (a) the licenses granted to it pursuant to Section
2.1 permit Licensee to use the Licensed Process solely for the Exploitation of
Licensed Product as provided in this Agreement, (b) Licensee has no right to use
the Licensed Process or to discover, develop or otherwise make Improvements with
respect to the Licensed Process under such grants, and (c) neither it, nor any
of its Affiliates or Sublicensees, will engage, directly or indirectly, in
activities designed to, or otherwise undertake or attempt, either on behalf of
itself or another, to discover, develop or make any Information and Inventions
that relate to the Licensed Process. Accordingly, Licensee shall promptly
disclose to NovaDel in writing, the conception or reduction to practice, or the
discovery, development or making of any such Information and Inventions that
relate to the Licensed Process and shall, and does hereby, assign, and shall
cause its Affiliates and Sublicensees to so assign, to NovaDel, without
additional compensation, all of their respective rights, titles and interests in
and to any such Information and Inventions.
 
Page 18 of 40

--------------------------------------------------------------------------------


 
6.3 Disclosure and Assignment. Licensee or its Sublicensee, as applicable, shall
promptly disclose to NovaDel in writing, the conception or reduction to
practice, or the discovery, development or making of all intellectual property
rights identified in Sections 6.1 and 6.2, and shall, and does hereby, assign,
and shall cause its respective Affiliates to so assign, to NovaDel, without
additional compensation, all of their respective rights, titles and interests in
and to any such intellectual property rights. To the extent necessary to assign
any such intellectual property rights, Licensee or its Sublicensee, as
applicable, shall enter into and execute all reasonable and appropriate
assignments, transfers and other agreements, and enter into all agreements with
its employees, contractors, and Affiliates, that are necessary or appropriate to
ensure the assignment of such intellectual property rights to NovaDel. For the
avoidance of doubt, all such intellectual property rights shall be included in
the Licensed Technology, and Licensee or its Sublicensee, as applicable, shall
be entitled to use such intellectual property rights in accordance with the
licenses granted pursuant to Article 2.
 
6.4 Non-Use of Trademarks. Except as set forth explicitly in this Agreement,
neither Licensee or any of its Sublicensees or Affiliates nor NovaDel shall have
the right to use the trademarks, trade names or logos of the other parties, nor
any adaptation thereof, nor the names of any employees or consultants of any of
the other parties, without the prior written consent of such other party in each
instance, except that any party may use any other party’s name in its general
list of collaborators and any party may use any other party’s name to the extent
required by Applicable Law, including pursuant to the Securities Act of 1933 and
the Securities Exchange Act of 1934, each as amended, and the rules and
regulations thereunder.
 
6.5 United States Law. The determination of whether Information and Inventions
are conceived, discovered, developed or otherwise made by a Party for the
purpose of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with applicable United States law.
 
6.6 Prosecution of Patents. Except as the Parties otherwise agree pursuant to
the terms of an applicable sublicense:
 
6.6.1 Prosecution of NovaDel Patents. As between the Parties, NovaDel shall have
the sole right, at its cost and expense, to obtain, prosecute and maintain
throughout the world the NovaDel Patents; provided, however, that Licensee shall
reimburse NovaDel for [***] percent ([***]%) of the reasonable out-of-pocket
costs incurred by NovaDel, as of the Effective Date, for filing, prosecuting and
maintaining such NovaDel Patents to the extent that they claim or cover solely
the Exploitation of the Licensed Product in the Territory. Licensee shall, and
shall cause its Affiliates and Sublicensees, as applicable, to, cooperate fully
with NovaDel in the preparation, filing, prosecution, and maintenance of
NovaDel’s Patents. Such cooperation includes (a) promptly executing all papers
and instruments and requiring employees to execute such papers and instruments
as reasonable and appropriate so as to enable NovaDel to file, prosecute, and
maintain its Patents in any country; and (b) promptly informing NovaDel of
matters that may affect the preparation, filing, prosecution, or maintenance of
any such Patents. NovaDel shall provide Licensee with drafts of all patent
applications and other material submissions to and correspondence with any
patent authorities to the extent such applications or submissions relate to the
Licensed Technology (other than the Licensed Process), in sufficient time, but
in any event not less than thirty (30) days prior to the date a reply is
required by the relevant patent authorities, to allow for review and comment by
Licensee. In addition, NovaDel shall provide Licensee with an opportunity to
consult with NovaDel regarding the filing and contents of any such application,
submission or correspondence. If Licensee provides to NovaDel comments with
respect to any such application, submission or correspondence, to the extent
such comments relate to any Licensed Technology (other than the Licensed
Process), NovaDel agrees to reasonably consider such comments, it being
understood that NovaDel retains the right to determine whether to comply with or
incorporate such comments, if at all. If (x) NovaDel elects not to pursue the
filing, prosecution or maintenance of a NovaDel Patent in a particular country,
or to take any other action with respect to a NovaDel Patent in a particular
country that is necessary or useful to establish or preserve rights with respect
to the Licensed Product, and (y) such Patent does not claim or cover the
Licensed Process, then NovaDel shall so notify Licensee promptly in writing and
in good time to enable Licensee to meet any deadlines by which an action must be
taken to establish or preserve any such rights in such NovaDel Patent in such
country. Upon receipt of any such notice by NovaDel or if, at any time, NovaDel
fails to initiate any such action within thirty (30) days after a request by
Licensee that it do so (and thereafter diligently pursue such action), Licensee
shall have the right, but not the obligation, to pursue the filing or
registration, or support the continued prosecution or maintenance, of such
NovaDel Patent at its expense in such country. If Licensee elects to pursue such
filing or registration, as the case may be, or continue such support, then
Licensee shall notify NovaDel of such election and NovaDel shall, and shall
cause its Affiliates to, (x) reasonably cooperate with Licensee in this regard,
and (y) promptly grant to Licensee, without additional consideration, an
exclusive, perpetual, irrevocable, royalty-free license in such country under
such NovaDel Patent.
 
Page 19 of 40

--------------------------------------------------------------------------------


 
6.7 Enforcement of NovaDel Patents. Except as the Parties otherwise agree
pursuant to the terms of an applicable sublicense: 
 
6.7.1 Technology of NovaDel. If either Party determines that any Technology or
NovaDel or any joint Technology is being infringed by a Third Party’s activities
and that such infringement could affect the exercise by the Parties of their
respective rights and obligations under this Agreement, it shall promptly notify
such other Party in writing and provide such other Party with any evidence of
such infringement that is reasonably available. Promptly after the receipt of
such written notice, the Parties shall meet and discuss in good faith the
removal of such infringement. NovaDel shall consider in good faith any comments
from Licensee and shall keep Licensee reasonably informed of any steps taken to
remove such infringement. NovaDel shall have the first right, but not the
obligation, to remove such infringement at its sole cost and expense; provided,
however, that Licensee shall reimburse NovaDel for one hundred percent (100%) of
the reasonable out-of-pocket costs incurred by NovaDel with respect to the
removal of any such infringement to the extent that such infringement adversely
affects the Exploitation of the Licensed Product in the Territory. In the event
that NovaDel fails within ninety (90) days following notice of such
infringement, or earlier notifies Licensee in writing of its intent not, to take
commercially appropriate steps to remove any infringement of any NovaDel Patent
that is likely to have a material adverse effect on the sale of a Licensed
Product, Licensee shall have the right to do so at Licensee’s expense; provided,
however, that if NovaDel has commenced negotiations with an alleged infringer
for discontinuance of such infringement within such ninety (90) day period,
NovaDel shall have an additional ninety (90) days to conclude its negotiations
before Licensee may bring suit for such infringement, and provided further that
Licensee shall not enter into any settlement or compromise with respect to any
NovaDel Patent without NovaDel’s prior consent, which consent shall not be
unreasonably withheld. Each Party shall provide reasonable assistance to the
other Party, including providing access to relevant documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the enforcing Party to
maintain the action. Any amounts recovered by a Party pursuant to this Section,
whether by settlement or judgment, shall be used to reimburse the Parties for
their reasonable costs and expenses in making such recovery (which amounts shall
be allocated pro rata if insufficient to cover the totality of such expenses),
with any remainder being retained by the Party that brought the enforcement
action; provided, however, that to the extent that any award is attributable to
the loss of sales of Licensed Product, such amount shall be paid to Licensee and
shall be treated as Net Sales on which royalties shall be due under Article 4. 
 
Page 20 of 40

--------------------------------------------------------------------------------


 
6.8 Potential Third Party Rights. Except as the Parties otherwise agree pursuant
to the terms of an applicable sublicense:
 
6.8.1 Third-Party Licenses. If (a) in the opinion of outside patent counsel to
Licensee, Licensee, or any of its Affiliates or Sublicensees, cannot Exploit a
Licensed Product in a country in the Territory without infringing one or more
Patents that have issued to a Third Party in such country, or (b) as a result of
any claim made against a Party, or any of its Affiliates or Sublicensees,
alleging that the Exploitation of a Licensed Product infringes or
misappropriates any Patent or any other intellectual property right of a Third
Party in a country in the Territory, a judgment is entered by a court of
competent jurisdiction from which no appeal is taken within the time permitted
for appeal, such that Licensee cannot Exploit such Licensed Product in such
country without infringing the Patent or other proprietary rights of such Third
Party, then, in either case, Licensee shall have the first right, but not the
obligation to negotiate and to obtain a license from such Third Party as
necessary for the Exploitation of any Licensed Product hereunder in such
country; provided, however, that NovaDel shall have the sole right to seek any
such license with respect to the Licensed Process and shall use commercially
reasonable efforts to obtain such a license in its own name from such Third
Party in such country, under which NovaDel shall, to the extent permissible
under such license, grant a sublicense to Licensee as necessary for Licensee,
and any of its Affiliates and Sublicensees, to Exploit the Licensed Product as
provided hereunder in such country. Licensee shall be solely responsible for
[***] percent ([***]%) of all royalty and other obligations with respect to the
Exploitation of the Licensed Product; provided, however, that Licensee shall
have the right to credit [***] percent ([***]%) any royalties paid by Licensee,
its Affiliates or Sublicensees under such license with respect to such country
against the royalty payments to be paid by Licensee to NovaDel with respect to
the sale of the Licensed Product under Section 4.1; provided, however, that no
royalty payment when due, regardless of the amount or number of credits
available to Licensee in accordance with this Agreement, shall be reduced by
more than [***] percent ([***]%) of the amounts otherwise owed pursuant to
Section 4.1 in any calendar quarter. Credits not exhausted in any calendar
quarter may be carried into future calendar quarters. 
 
Page 21 of 40

--------------------------------------------------------------------------------


 
6.8.2 Third Party Litigation. In the event that a Third Party institutes a
patent or other infringement suit (including any suit alleging the invalidity or
unenforceability of the Patents of a Party or its Affiliates) against either
Party or its respective Affiliates, licensees or Sublicensees during the Term,
alleging use of the Licensed Technology or any other activities hereunder,
infringes one or more patent or other intellectual property rights held by such
Third Party (an “Infringement Suit”), the Parties shall cooperate with one
another in defending such suit. NovaDel shall have the first right to direct and
control any Infringement Suit to the extent that it relates to the use of the
Licensed Technology or the Licensed Process; provided that Licensee shall bear
[***] percent ([***]%) of the costs and expenses associated with any such
Infringement Suit to the extent that it relates to the Exploitation of the
Licensed Product.
 
6.8.3 Retained Rights. Nothing in this Section 6.8 shall prevent Licensee or its
Sublicensee, as applicable, at its own expense, from obtaining any license or
other rights from Third Parties it deems appropriate in order to permit the full
and unhindered exercise of its rights under this Agreement.
 
ARTICLE 7
TERM OF THE AGREEMENT
 
7.1 Term. Unless otherwise terminated pursuant to Article 8, this Agreement
shall enter into effect on the Effective Date and shall remain in full force and
effect on a country-by-country basis until the later of (a) the expiration or
invalidation in such country of the last NovaDel Patent that includes at least
one Valid Claim covering the Licensed Product in such country and (b) the
twentieth (20th) anniversary of the Execution Date (the “Term”).
 
ARTICLE 8
TERMINATION
 
8.1 Termination Upon Insolvency. If Licensee shall become bankrupt, or shall
file a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee or of its assets, or
if an involuntary petition for any of the foregoing shall be filed with respect
to Licensee and not dismissed within sixty (60) days, or if the business of
Licensee shall be placed in the hands of a receiver, assignee or trustee for the
benefit of creditors, whether by the voluntary act of Licensee or otherwise,
this Agreement shall automatically terminate.
 
8.2 Termination for Payment Default. Should Licensee fail to make payment to
NovaDel of royalties or other amounts due in accordance with the terms of this
Agreement, NovaDel shall have the right to terminate this Agreement within ten
(10) days after giving said notice of termination unless Licensee shall pay to
NovaDel, within the 10-day period, all such amounts due and payable. Upon the
expiration of the 10-day period, if Licensee shall not have paid all such
amounts due and payable, the rights, privileges and licenses granted hereunder
shall, at the option of NovaDel, immediately terminate. In the event a payment
is the subject of a bona fide dispute between NovaDel and Licensee that is being
pursued by a Party pursuant to the dispute resolution mechanism in Article 9,
then Licensee shall make such payment, but shall provide NovaDel with written
notice that such payment is being made subject to the outcome of such pending
dispute resolution procedure and in the event such dispute is finally and
conclusively resolved in favor of Licensee, NovaDel shall refund such payment to
Licensee with interest calculated pursuant to Section 5.5 from the date of such
payment.
 
Page 22 of 40

--------------------------------------------------------------------------------


 
8.3 Termination for Material Breach. Upon any material breach or default of this
Agreement by either Party, other than as set forth in Section 8.2, and subject
to Section 2.4.3, the other Party shall have the right to terminate this
Agreement and the rights, privileges and licenses granted hereunder upon giving
thirty (30) days notice to the breaching Party. Such termination shall become
effective upon the expiration of such thirty (30) day period unless the
breaching Party shall have cured any such breach or default prior to the
expiration of such thirty (30) day period.
 
8.4 Termination By The Licensee. Licensee shall have the right at any time to
terminate this Agreement in whole or as to any Licensed Product (i) by giving 90
days notice thereof in writing to NovaDel or (ii) if Licensee elects not to
effect the Milestone Payment which is due and payable as provided in Section
4.5.2.
 
8.5 Survival. Any expiration or termination of this Agreement shall not affect
the rights and obligations of the Parties accrued prior to such expiration or
termination. Without limiting the foregoing, Articles 4, 5, 6, 9, 10, 11, 14, 15
and 16 and Sections 8.6, 8.7, 16.1, 16.7 and this Section 8.5 shall survive the
termination or expiration of this Agreement for any reason.
 
8.6 Work-in-Progress. Licensee and/or any Sublicensee thereof may, however,
after the effective date of such termination and continuing for a period not to
exceed six (6) months thereafter, sell all completed Licensed Product, and any
Licensed Product in the process of manufacture at the time of such termination,
and sell the same, provided that Licensee shall pay or cause to be paid to
NovaDel the royalties thereon as required by Article 4 of this Agreement and
shall submit the reports required by Article 5 hereof on the sales of Licensed
Product.
 
8.7 Return of Information; Assignment and License.
 
8.7.1 Upon termination of this Agreement, Licensee shall, and shall cause its
Affiliates and Sublicensees, as applicable, to return to NovaDel any and all
data, files, records and other materials in its possession or control that
relate to the Licensed Technology or contain or comprise NovaDel’s Information
and Inventions or other Confidential Information (except one copy of each that
may be retained for archival purposes).
 
8.7.2 Upon the termination of this Agreement, Licensee (a) shall, and shall
cause its Affiliates and, subject to Section 8.7.3, Sublicensees to, promptly
disclose to NovaDel, in whatever form NovaDel may request, all Regulatory
Documentation and all other Information and Inventions in the possession or
Control of Licensee, its Affiliates or Sublicensees that relate to the
Exploitation of such Licensed Product, (b) shall, and does hereby, assign, and
shall cause its Affiliates and, subject to Section 8.7.3, Sublicensees to
assign, to NovaDel, without additional compensation, all of their respective
rights, titles and interests in and to any and all (i) patent, trademark,
copyright or other intellectual property rights, and (ii) Regulatory
Documentation and all data included or referenced therein (the
“Agreement-Related Assets”) and are permitted to be assigned, (c) to the extent
that the Agreement-Related Assets may not be assigned, shall, and does hereby,
grant, and shall cause its Affiliates and, subject to Section 8.7.3,
Sublicensees to grant, to NovaDel, without additional compensation, a perpetual,
irrevocable, royalty-free, exclusive, sublicenseable through multiple tiers of
sublicensees, right and license to Exploit such Licensed Product in the
Territory, and (d) shall, and does hereby, and shall cause its Affiliates and,
subject to Section 8.7.3, Sublicensees to, assign to NovaDel, without additional
compensation, all of their respective rights, titles and interests in and to any
and all other Information and Inventions in the possession or control of
Licensee and its Affiliates or any Sublicensee and its Affiliates in each case
that relate to the Exploitation of such Licensed Product to the extent not
already assigned to NovaDel pursuant to Sections 6.1 or 6.2.
 
Page 23 of 40

--------------------------------------------------------------------------------


 
8.7.3 Notwithstanding anything contained in Sections 8.7.1 and 8.7.2, in the
event that any sublicense granted by Licensee survives pursuant to Section
2.4.3, the Sublicensee may retain (a) the information and materials identified
in Section 8.7.1 that are rightfully in its possession and (b) Agreement-Related
Assets, in each case until the termination of such sublicense, whereupon such
Sublicensee shall return such materials to NovaDel.
 
8.8 Cumulative Remedies. The rights and remedies set forth in this Article 8 are
cumulative and in addition to any other rights that may be available to the
Parties.
 
8.9 Non-Refundability of Milestones and Development Costs. Any and all Milestone
Payments made to NovaDel by Licensee under Article 4 of this Agreement shall be
non-refundable in the event of termination of this Agreement by either Party
under any of the provisions of Article 8.
 
ARTICLE 9
ARBITRATION
 
9.1 Procedures. Any dispute arising from or relating to this Agreement shall be
determined before a tribunal of three arbitrators in New York, New York in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”). One arbitrator shall be selected by NovaDel, one
arbitrator shall be selected by Licensee and the third arbitrator shall be
selected by mutual agreement of the first two arbitrators or by the AAA, if the
arbitrators appointed by the Parties are unable to select a third arbitrator
within thirty (30) days.
 
9.2 Patent Disputes. Any claim, dispute, or controversy concerning the validity,
enforceability, or infringement of any patent contained in the NovaDel Patents
licensed hereunder shall be resolved in any court having jurisdiction thereof.
In the event that, in any arbitration proceeding, any issue shall arise
concerning the validity, enforceability, or infringement of any patent contained
in the NovaDel Patents licensed hereunder, the arbitrators shall, to the extent
possible, resolve all issues other than validity, enforceability, and
infringement; in any event, the arbitrators shall not delay the arbitration
proceeding for the purpose of obtaining or permitting either Party to obtain
judicial resolution of such issues, unless an order staying the arbitration
proceeding shall be entered by a court of competent jurisdiction. Neither Party
shall raise any issue concerning the validity, enforceability, or infringement
of any patent contained in the NovaDel Patents licensed hereunder, in any
proceeding to enforce any arbitration award hereunder, or in any proceeding
otherwise arising out of any such arbitration award.
 
Page 24 of 40

--------------------------------------------------------------------------------


 
9.3 Costs. The costs of such arbitration shall be borne proportionate to the
finding of fault as determined by the arbitration panel. Judgment on the
arbitration award may be entered by any court of competent jurisdiction.
 
ARTICLE 10
INDEMNIFICATION AND INSURANCE
 
10.1 Indemnification of NovaDel. Subject to any Sublicensee’s first obligations
to directly indemnify, defend and hold NovaDel harmless under an applicable
sublicense agreement, Licensee shall defend, indemnify and hold NovaDel, its
Affiliates, and their respective directors, officers, employees and agents
harmless from and against all liability, demands, damages, including expenses or
losses including death, personal injury, illness or property damage
(collectively, “Losses”) arising directly or indirectly out of any: (a) breach
of this Agreement by Licensee, its Affiliates, Sublicensees or permitted assigns
or transferees; (b) actual or asserted violations of Applicable Law by Licensee,
its Affiliates, Sublicensees or permitted assignees or transferees; (c) use by
Licensee, its Affiliates, Sublicensees or permitted assignees or transferees of
the Licensed Technology or (d) Exploitation of the Licensed Product by Licensee,
its Affiliates, Sublicensees or permitted assignees or transferees, except for
those Losses for which NovaDel has an obligation to indemnify Licensee and its
Affiliates pursuant to Section 10.2, as to which Losses each Party shall
indemnify the other to the extent of their respective liability for the Losses
and other than as a result of NovaDel’s gross negligence, recklessness or
willful misconduct.
 
10.2 Indemnification of Licensee. Subject to any Sublicensee’s first obligations
to directly indemnify, defend and hold Licensee harmless under an applicable
sublicense agreement, NovaDel shall defend, indemnify and hold Licensee, its
Affiliates, and their respective directors, officers, employees and agents
harmless from and against all Losses arising directly or indirectly out of any:
(a) breach of this Agreement by NovaDel or its Affiliates; or (b) actual or
asserted violations of Applicable Law by NovaDel or its Affiliates, except for
those Losses for which Licensee has an obligation to indemnify NovaDel and its
Affiliates pursuant to Section 10.1, as to which Losses each Party shall
indemnify the other to the extent of their respective liability for the Losses.
 
10.3 Indemnification Procedure.
 
10.3.1 Notice of Claim. The indemnified party shall give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified party intends to base a request
for indemnification under Section 10.1 or Section 10.2, but in no event shall
the indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The indemnified
party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a Party, its Affiliates or their respective directors, officers,
employees and agents shall be made solely by such party (the “Indemnified
Party”).
 
Page 25 of 40

--------------------------------------------------------------------------------


 
10.3.2 Third Party Claims. The obligations of an indemnifying Party under this
Article 10 with respect to Losses arising from claims of any Third Party that
are subject to indemnification as provided for in Sections 10.1 or 10.2 (a
“Third Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:
 
(a) Control of Defense. At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Should the indemnifying Party assume the
defense of a Third Party Claim, the indemnifying Party shall not be liable to
the Indemnified Party or any other Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying Party is not obligated to indemnify,
defend or hold harmless an Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying Party for any and
all costs and expenses (including attorneys’ fees and costs of suit) and any
Losses incurred by the indemnifying Party in its defense of the Third Party
Claim with respect to such Indemnified Party.
 
(b) Right to Participate in Defense. Without limiting Section 10.3.2(a), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (i) the employment thereof has been specifically
authorized by the indemnifying Party in writing or (ii) the indemnifying Party
has failed to assume the defense and employ counsel in accordance with Section
10.3.2(a) (in which case the Indemnified Party shall control the defense).
 
(c) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 10.3.2(a), the indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party.
 
Page 26 of 40

--------------------------------------------------------------------------------


 
(d) Cooperation. Regardless of whether the indemnifying Party chooses to defend
or prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnified Party to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.
 
(e) Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any claim shall be reimbursed on a calendar quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
 
10.4 Insurance. 
 
10.4.1 At all times from and after the Effective Date, Licensee or its
Sublicensee shall have and maintain such type and amounts of liability insurance
covering the manufacture, supply, use and sale of the Licensed Product as is
normal and customary in the pharmaceutical industry generally for parties
similarly situated, and shall upon request provide NovaDel with a copy of its
policies of insurance in that regard, along with any amendments and revisions
thereto.
 
10.4.2 At all times from and after the Effective Date, NovaDel shall have and
maintain such type and amounts of liability insurance covering the manufacture,
supply, use and sale of the Licensed Product as is normal and customary in the
pharmaceutical industry generally for parties similarly situated, and shall upon
request provide the Licensee with a copy of its policies of insurance in that
regard, along with any amendments and revisions thereto.
 
10.4.3  Each of Licensee and NovaDel shall, starting 6 months prior to
anticipated receipt of NDA approval of Licensed Product and extending through
the remaining term of this Agreement and for a period of not less than 36 months
following the termination of this Agreement, carry liability insurance
(including blanket contractual liability) in an amount of not less than $[***]
combined single limit, which insurance will be written on a “claims-made” policy
basis with an insurance carrier reasonably acceptable to the other Party. Each
Party shall provide the other Party with evidence of coverage contemplated
hereby, in the form of certificates of insurance, as reasonably requested. Such
certificates shall be provided by written notice to the other Party 15 days
prior to any material change, cancellation or non-renewal of the policy. The
said amount can vary if mutually agreed by both Parties.
 
Page 27 of 40

--------------------------------------------------------------------------------


 
ARTICLE 11
REPRESENTATIONS AND WARRANTIES;
LIMITATION OF LIABILITY
 
11.1 Representations, Warranties and Covenants. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:
 
11.1.1  Duly Organized. Such Party is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as is contemplated to be conducted by this Agreement.
 
11.1.2 Corporate Authority. Such Party (a) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder,
and (b) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. The Agreement has been duly executed and delivered on behalf of such
Party and is enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or in equity.
 
11.1.3 Litigation. Such Party is not aware of any pending or threatened
litigation (and has not received any communication) that alleges that such
Party’s activities related to this Agreement have violated, or that by
conducting the activities as contemplated herein such Party would violate, any
of the intellectual property rights of any other Entity.
 
11.1.4 Consents, Approvals, etc. All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Entities
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.
 
11.1.5 Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or regulation or any provision of the
articles of incorporation, bylaws, or any similar constitutive document of such
Party, as applicable, in any material way, and (b) do not conflict with,
violate, or breach or constitute a default or require any consent under, any
contractual obligation or court or administrative order by which such Party is
bound.
 
Page 28 of 40

--------------------------------------------------------------------------------


 
11.2 Additional Representations, Warranties and Covenants of NovaDel. NovaDel
hereby represents and warrants and, on behalf of its Affiliates, agrees and
covenants as follows:
 
11.2.1 NovaDel represents and warrants to Licensee that, to its Knowledge, as of
the Effective Date, NovaDel is the owner or (sub)licensee (with the right to
grant sublicenses to Licensee as contemplated under this Agreement) of the
NovaDel Patents, and has all right, title, and interest in and to the NovaDel
Patents, including exclusive, absolute, irrevocable right, title and interest
thereto, free and clear of all liens, charges, encumbrances or other
restrictions or limitations of any kind whatsoever and to the NovaDel’s
knowledge and belief there are no licenses, options, restrictions, liens, rights
of Third Parties, disputes, royalty obligations, proceedings or claims relating
to, affecting, or limiting its rights or the rights of the Licensee under this
Agreement with respect to, or which may lead to a claim of infringement or
invalidity regarding, any part or all of the Licensed Technology and their use
as contemplated in the underlying patent applications as presently drafted. The
NovaDel Patents have not, as of the Effective Date, been held by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part; 
 
11.2.2 To NovaDel’s knowledge and belief there is no claim, pending or
threatened, of infringement, interference or invalidity regarding, any part or
all of the Licensed Technology and their use as contemplated in the underlying
patent applications as presently drafted;
 
11.3 Additional Representations, Warranties and Covenants of Licensee. Licensee
hereby represents and warrants and, on behalf of itself and its Affiliates,
agrees and covenants as follows:
 
11.3.1 To the extent permitted by Applicable Law, in any country, region or
jurisdiction in the Territory, Licensee, on behalf of its Affiliates, agrees and
covenants never to institute or prosecute any claim, action or suit at law or in
equity seeking to have any claim in a NovaDel Patent declared invalid or
unenforceable; provided, however, that nothing contained herein shall prohibit
Licensee and its Affiliates and Sublicensees from either (a) asserting any and
all defenses available to it, including assertions relating to the validity or
enforceability of the NovaDel Patents, in any suit or proceeding brought against
them alleging the infringement of any of the NovaDel Patents, or (b) asserting
any and all defenses, evidence and arguments, including lack of patentability of
the subject matter of a count or claim and lack of support for a count or claim,
in any interference involving a patent or patent application owned by Licensee
or its Affiliates or Sublicensees and a patent or patent application included
within the definition of the NovaDel Patents.
 
11.3.2 Except as the Parties otherwise agree pursuant to the terms of an
applicable sublicense, Licensee shall include covenants in its agreements with
each of its Sublicensees materially identical to those Licensee is making in
Sections 11.3.1 and 11.3.2 on the part of the Sublicensee, and shall provide
that NovaDel shall have march-in right to seek termination of such agreement in
the event the Sublicensee breaches the covenant. NovaDel’s right to seek
termination of such agreement with the Sublicensee shall be subject to notice,
cure and dispute resolutions provisions materially identical to the provisions
set forth in Article 9. Licensee and its Affiliates will take all reasonable
action (including signing required documents) and offer full cooperation to
allow NovaDel to exercise the march-in rights provided herein, to the extent
permitted by law.
 
Page 29 of 40

--------------------------------------------------------------------------------


 
11.4 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 11.1, 11.2 AND 11.3, NEITHER NOVADEL NOR LICENSEE MAKE ANY
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, UNDER THIS AGREEMENT, AND EACH
PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES UNDER THIS AGREEMENT.
 
11.5 LIMITATION OF LIABILITY. EXCEPT FOR EACH PARTY’S INDEMNIFICATION
OBLIGATIONS IN RESPECT OF THIRD PARTY CLAIMS UNDER THIS AGREEMENT, NONE OF
NOVADEL OR ANY OF ITS AFFILIATES OR LICENSEE OR ANY OF ITS AFFILIATES OR ANY
SUBLICENSEE OR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS), WHETHER IN
CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT
OF (A) THE USE OF THE LICENSED TECHNOLOGY OR (B) ANY BREACH OF OR FAILURE TO
PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.
 
ARTICLE 12
ASSIGNMENT
 
This Agreement and the rights and duties appertaining hereto may not be assigned
by either Party without first obtaining the written consent of the other which
consent shall not be unreasonably withheld. Any such purported assignment,
without the written consent of the other Party, shall be null and of no effect.
Notwithstanding the foregoing, Licensee may assign this Agreement (i) to a
purchaser, merging or consolidating corporation, or acquiror of substantially
all of Licensee’s assets or business and/or pursuant to any reorganization
qualifying under section 368 of the Internal Revenue Code of 1986, as amended,
and as may be in effect at such time, or (ii) to an Affiliate of Licensee
subject to the consent of NovaDel which consent shall not be reasonably
withheld.


ARTICLE 13
USE OF NAMES AND PUBLICATION
 
13.1 Publicity. No Party hereto shall originate any publicity, news release or
other public announcement, written or oral, relating to this Agreement or the
existence of a collaboration among the Parties, without the prior written
approval of the other Parties except as otherwise permitted by this Agreement or
required, in the reasonable judgment of the disclosing Party’s attorneys, by
Applicable Law, including the Securities Act of 1933 and the Securities Exchange
Act of 1934, each as amended, and the rules and regulations thereunder or as
promulgated by an applicable securities exchange governing body.
 
Page 30 of 40

--------------------------------------------------------------------------------


 
13.2 Relationship of the Parties. Nothing herein shall be deemed to establish a
relationship of principal and agent between NovaDel and Licensee, nor any of
their agents or employees for any purpose whatsoever. This Agreement shall not
be construed as creating a partnership between NovaDel and Licensee, or as
creating any other form of legal association or arrangement which would impose
liability upon one Party for the act or failure to act of the other Party.
 
13.3 Publications. In the event that either Party desires to publish or
disclose, by written, oral or other presentation, Licensed Technology or any
material information related thereto, then such Party shall notify the other in
writing of its intention at least sixty (60) days prior to any speech, lecture
or other oral presentation and at least sixty (60) days before any written or
other publication or disclosure, and shall include with such notice a
description of any proposed oral presentation or, with respect to any proposed
written or other disclosure, a current draft of such proposed disclosure or
abstract. NovaDel may request that Licensee or its Sublicensee, no later than
thirty (30) days following the receipt of such notice, delay such presentation,
publication or disclosure in order to enable NovaDel to file, or have filed on
its behalf or jointly, as applicable, a patent application, copyright or other
appropriate form of intellectual property protection related to the information
to be disclosed or request that Licensee or its Sublicensee do so. Upon receipt
of such request to delay such presentation, publication or disclosure, Licensee
or its Sublicensee shall arrange for a delay of such presentation, publication
or disclosure until such time as Licensee or its Sublicensee or NovaDel has
filed, or had filed on its behalf, such patent application, copyright or other
appropriate form of intellectual property protection in form and in substance
reasonably satisfactory to NovaDel. If Licensee or its Sublicensee does not
receive any such request from NovaDel to delay such presentation, publication or
disclosure, Licensee or its Sublicensee may submit such material for
presentation, publication or other form of disclosure. Notwithstanding the
foregoing, in no event shall Licensee or its Sublicensee have any right to
publish or disclose the Licensed Process or any information or data related
thereto without the prior written consent of NovaDel, which consent NovaDel may
withhold in its sole discretion.
 
ARTICLE 14
PAYMENTS, NOTICES AND OTHER COMMUNICATIONS
 
All notices or other communications that are required or permitted hereunder
shall be in writing and delivered personally, sent by telecopier (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier as provided herein), sent by nationally-recognized overnight courier or
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
If to NovaDel to:
 
NovaDel Pharma Inc.
25 Minneakoning Road
 
Page 31 of 40

--------------------------------------------------------------------------------


 
Flemington, NJ 08822
Attention: President
908.806.2445 (fax)
 
with a copy (not constituting notice) to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attention: Randall B. Sunberg, Esq.
Fax: (609) 919-6701


If to Licensee to:
 
Hana Biosciences, Inc.
7000 Shoreline Court, Suite 370
South San Francisco, California 94080
Attention: President
Fax: (650) 588-2787
 
with a copy (not constituting notice) to:
 
Maslon Edelman Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention: Christopher J. Melsha, Esq.
Fax: (612) 642-8343


or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given (a) when delivered, if
personally delivered or sent by telecopier on a business day, (b) on the
business day after dispatch, if sent by nationally-recognized overnight courier,
and (c) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Article 14 is not intended to govern
the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.
 
ARTICLE 15
CONFIDENTIALITY
 
15.1 Definition. “Confidential Information” of a Party shall mean all
information and know-how and any tangible embodiments thereof provided by or on
behalf of such Party to the other Party either in connection with the
discussions and negotiations pertaining to, or in the course of performing, this
Agreement, including the terms of this Agreement; the Designated Compound; data;
knowledge; practices; processes; ideas; research plans; engineering designs and
drawings; research data; manufacturing processes and techniques; scientific,
manufacturing, marketing and business plans; and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers, employees, investors or business. For purposes of this
Agreement, notwithstanding the Party that disclosed such information or
know-how, all NovaDel Know-How and all Information and Inventions with respect
to the Licensed Process shall be Confidential Information of NovaDel.
 
Page 32 of 40

--------------------------------------------------------------------------------


 
15.2 Exclusions. Notwithstanding the foregoing, information or know-how of a
Party shall not be deemed Confidential Information with respect to a receiving
Party for purposes of this Agreement if such receiving Party can affirmatively
demonstrate through the production of written documentation that such
information or know-how:
 
15.2.1 was already known to the receiving Party or its Affiliates, other than
under an obligation of confidentiality or non-use, at the time of disclosure to
such receiving Party;
 
15.2.2 was generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or was otherwise part of
the public domain, at the time of its disclosure to such receiving Party;
 
15.2.3 became generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or otherwise became part
of the public domain, after its disclosure to such receiving Party through no
fault of a Party other than the Party that Controls such information and
know-how;
 
15.2.4 was disclosed to such receiving Party or its Affiliates, other than under
an obligation of confidentiality or non-use, by a Third Party who had no
obligation to the Party that Controls such information and know-how not to
disclose such information or know-how to others; or
 
15.2.5 was independently discovered or developed by such receiving Party or its
Affiliates, as evidenced by their written records, without the use of
Confidential Information belonging to the Party that Controls such information
and know-how, except with respect to the NovaDel Know-How with respect to the
Licensed Process, which shall be and remain Confidential Information of NovaDel.
 
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a Party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such Party. Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of such Party unless
the combination and its principles are in the public domain or in the possession
of such Party.


15.3 Disclosure and Use Restriction.  Except as expressly provided herein, the
Parties agree that during the Term of this Agreement, and for five (5) years
thereafter, each Party and its Affiliates and sublicensees shall keep completely
confidential and shall not publish or otherwise disclose and shall not use for
any purpose except for the purposes contemplated by this Agreement any
Confidential Information of the other Party, its Affiliates or Sublicensees.
 
Page 33 of 40

--------------------------------------------------------------------------------


 
15.4 Authorized Disclosure. Each Party may disclose Confidential Information of
the other Party to the extent that such disclosure is:
 
15.4.1 Required by Governmental Order. Made in response to a valid order of a
court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial or local governmental or regulatory body of
competent jurisdiction; provided, however, that such Party shall first have
given notice to such other Party and given such other Party a reasonable
opportunity to quash such order and to obtain a protective order requiring that
the Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 
15.4.2 Required by Law. Otherwise required by law; provided, however, that the
disclosing Party shall (a) provide the other Party with reasonable advance
notice of and an opportunity to comment on any such required disclosure, (b) if
requested by such other Party, seek confidential treatment with respect to any
such disclosure to the extent available, and (c) use good faith efforts to
incorporate the comments of such other Party in any such disclosure or request
for confidential treatment;
 
15.4.3 Required by Regulatory Authority. Made by such Party to the Regulatory
Authorities as required in connection with any filing, application or request
for Regulatory Approval; provided, however, that reasonable measures shall be
taken to assure confidential treatment of such information; or
 
15.4.4 Required by Agreement. Made by such Party, in connection with the
performance of this Agreement, to Affiliates, Sublicensees, research parties,
employees, consultants, representatives or agents, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 15.
 
15.5 Press Releases. Press releases or other similar public communication by
either Party relating to this Agreement, shall be approved in advance by the
other Party, which approval shall not be unreasonably withheld or delayed,
except for those communications required by Applicable Law (which shall be
provided to the other Party as soon as practicable after the release or
communication thereof), disclosures of information for which consent has
previously been obtained, and information of a similar nature to that which has
been previously disclosed publicly with respect to this Agreement, each of which
shall not require advance approval.
 
ARTICLE 16
MISCELLANEOUS PROVISIONS
 
16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
 
Page 34 of 40

--------------------------------------------------------------------------------


 
16.2 Registration. If this Agreement or any associated transaction is required
by the law of any nation to be either approved or registered with any
governmental agency, Licensee or its Sublicensee, as applicable, shall assume
all legal obligations to do so and the costs in connection therewith.
 
16.3 Trade Regulations. Licensee or its Sublicensee and its Affiliates shall
observe all applicable United States and foreign laws with respect to the
transfer of Licensed Product and related technical data to foreign countries,
including the International Traffic in Arms Regulations (ITAR) and the Export
Administration Regulations.
 
16.4 Entire Agreement. The Parties hereto acknowledge that this Agreement,
including the Appendices and documents incorporated by reference, sets forth the
entire agreement and understanding of the Parties hereto as to the subject
matter hereof, and shall not be subject to any change of modification except by
the execution of a written instrument subscribed to by the Parties hereto. This
Agreement shall supersede all previous communications, representations or
understandings, either oral or written, between the Parties relating to the
subject matter hereof, including the Initial Agreement.
 
16.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein. To the fullest extent permitted by Applicable Law, each
Party hereby waives any provision of law that would render any provision
prohibited or unenforceable in any respect.
 
16.6 Waiver. The waiver by a Party of a breach or a default of any provision of
this Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such Party.
 
16.7 Equitable Relief. Each Party acknowledges and agrees that the restrictions
set forth in Articles 6 and 16 of this Agreement are reasonable and necessary to
protect the legitimate interests of the other Party and that such other Party
would not have entered into this Agreement in the absence of such restrictions,
and that any violation or threatened violation of any provision of Article 6 and
16 may result in irreparable injury to such other Party. Each Party also
acknowledges and agrees that in the event of a violation or threatened violation
of any provision of Article 6 and 16, the other Party shall be entitled to seek
preliminary and permanent injunctive relief, without the necessity of having to
post a bond, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any such violation. The rights provided in the
immediately preceding sentence shall be cumulative and in addition to any other
rights or remedies that may be available to such other Party. Nothing in this
Section 16.7 is intended, or should be construed, to limit such other Party’s
right to preliminary and permanent injunctive relief or any other remedy for
breach of any other provision of this Agreement.
 
Page 35 of 40

--------------------------------------------------------------------------------


 
16.8 Force Majeure. In the event that a Party fails to perform any of its
obligations under this Agreement (other than an obligation to pay money) due to
any act of God, fire, casualty, flood, war, strike, lockout, failure of public
utilities, injunction, act of a governmental authority (including enactment of
any governmental law, order or regulation permanently or temporarily prohibiting
or reducing the level of research, development or production work hereunder or
the manufacture, use or sale of the Licensed Product), epidemic, destruction of
production facilities, riot, insurrection, inability to procure or use
materials, labor, equipment, transportation or energy in quantities sufficient
to meet experimentation or manufacturing needs, or any other cause beyond the
reasonable control of the Party invoking this Section 16.8, provided, in each
case, that such Party shall have used Commercially Reasonable Efforts to avoid
such failure, then such Party shall promptly give written notice of such
occurrence to the other Party, and thereupon the affected Party’s performance
shall be excused and the time for performance shall be extended for the period
of delay or inability to perform due to such occurrence.
 
16.9 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein shall mean including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against either Party hereto.
 
16.10 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
 
16.11 Expenses. Each of Licensee and NovaDel shall be responsible for their own
expenses relating to the negotiation, execution and performance of this
Agreement.
 
16.12 Export Controls. Each Party acknowledges that it is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities (including the Arms Export
Control Act, as amended and the United States Department of Commerce Export
Administrations Regulations). The transfer of such items may require a license
from the cognizant agency of the United States Government and/or written
assurances by NovaDel or Licensee or any Sublicensee and its Affiliates that it
shall not export data or commodities to certain foreign countries without prior
approval of such agency. No Party makes any representation as to whether any
such license will be required or, if required, whether it will be issued.
 
Page 36 of 40

--------------------------------------------------------------------------------


 
16.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
16.14 Binding. This Agreement shall not be binding upon the Parties until it has
been signed below on behalf of each Party.
 
[Signature Page Follows]
 
Page 37 of 40

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the duly authorized officers of the Parties have executed
this Agreement as of the dates set forth below their respective signatures.
 

NOVADEL PHARMA INC.   HANA BIOSCIENCES, INC.          
By:
 /s/ Steven Ratoff  
By:
 /s/ Mark J. Ahn

 
Name:
 Steven Ratoff  
Name:
 Mark J. Ahn          
Title:
 Chairman, President and CEO  
Title:
 President & CEO

 
Date:
 July 31, 2007  
Date:
 July 31, 2007

 
Page 38 of 40

--------------------------------------------------------------------------------



EXHIBIT A

 
PATENTS
 
1. United States Patent No. 6,676,931 B2
 
Page 39 of 40

--------------------------------------------------------------------------------



EXHIBIT B
 
Royalty Rate Structure


Net Sales (U.S. Sales and Canadian Sales Converted to U.S. Dollars)
Royalty Rate
     
$[***] to $[***]
 
[***]%
     
Plus
         
$[***] to $[***]
 
[***]%
     
Plus
         
$[***] and above
 
[***]%

 
Page 40 of 40

--------------------------------------------------------------------------------


 